Appellant contends in his motion herein that because of the fact that since his suspension of sentence has been revoked, on account of a conviction in the United States Court for the Northern District of Texas, such sentence shall be made cumulative with the Federal district court sentence, as set forth in the original opinion herein. This of course is impossible. This Court has no control over the Federal court sentences, and no one at this time can possibly tell when that sentence shall end, except that it might terminate at the end of three years from its suspension.
It is our opinion that the cumulative feature of Article 779, C. C. P., is for the benefit of the State, and a compliance therewith can only be invoked by the State. The appellant will suffer no injury for a failure to comply therewith, and is in no position to complain of the less onerous sentence that has been pronounced against him in this Court.
The motion is overruled. *Page 515